Title: To George Washington from Edmund Randolph, 30 March 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia March 30. 1794.
          
          The application for the passport to St Domingo is made by the Refugees themselves. It
            was in French, and could not be immediately translated; or it would have been sent.
          Inclosed is another application of the same kind from Mr Hammond. I have the honor, sir, to be with the highest respect Yr Mo. ob. serv.
          
            Edm: Randolph.
          
        